Citation Nr: 0805712	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical myositis.  

2.  Entitlement to service connection for cervical 
radiculopathy.


REPRESENTATION

Appellant represented by:	Louis A. DeMire-LeBlanc


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 until May 
1991.  He also had additional active and inactive service, 
including a period of active duty for training (ACDUTRA) from 
April 1996 to May 1996.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The issue of entitlement to a rating in excess of 10 percent 
for cervical myositis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cervical radiculopathy was not shown during the veteran's 
period of ACDUTRA, is unrelated to ACDUTRA, and is unrelated 
to a service-connected disability. 


CONCLUSION OF LAW

Cervical radiculopathy was not incurred in or aggravated by 
service and it is not proximately due to or the result of 
service-connected cervical myositis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
cervical radiculopathy, diagnosed as a nerve root lesion and 
cervical radiculopathy, to include as secondary to his 
service-connected cervical myositis.  He maintains that he 
injured his cervical spine during a period of ACDUTRA (for 
which he is service-connected) and developed radiculopathy at 
the time of the accident or, in the alternative, that it is 
related to his service-connected cervical spine disability.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2002); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) ("an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.  In this case, the claimant has veteran 
status by virtue of his service-connected cervical spine 
disability, which occurred during his period of ACDUTRA.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is also noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question for consideration when evaluating a direct 
service connection claim is whether competent evidence 
demonstrates a current disability.  A private 
electromyography dated in April 2002 revealed the veteran had 
a right C5 and left C6 nerve root lesion.  Subsequently, he 
was diagnosed with right C5 and left C6 radiculopathies.  A 
similar diagnosis was also rendered during VA examinations in 
August 2002, May 2005, and October 2005.  Therefore, the 
evidence of record reflects a current diagnosis of cervical 
radiculopathy and nerve root lesion. 

Service medical records reveal that the veteran had a normal 
spine and neurological system during an enlistment 
examination performed in November 1989.  In point of fact, he 
does not contend that he developed cervical radiculopathy 
during his period of active duty; rather, he asserts that his 
condition either developed during a period of ACDUTRA or is 
secondary to his service-connected cervical spine disability. 

Turning first to his period of ACDUTRA, the records reflect 
that the veteran was hit by the back door of an ambulance in 
May 1996, which injured his back and left shoulder.  
Subsequent service medical records reflect that he was 
treated for complaints of shoulder and back pain from May 
1996 to September 1996.  At the DRO hearing, he testified 
that during his treatment for his back he was thought to have 
radiculopathy of the left arm.  

In this regard, an August 1996 service treatment record notes 
that the veteran complained of intermittent numbness in his 
fingers and right upper extremity; however, radiculopathy was 
ruled out (i.e. not found).  Additionally, a service 
examination performed in November 1996 indicated that he had 
a normal spine and neurological system.  In his Report of 
Medical History, also dated in November 1996, he denied any 
recurrent back pain.  Therefore, the Board finds no evidence 
of a cervical radiculopathy related to his period of ACDUTRA.  

Post-service medical evidence does not demonstrate any 
findings indicative of radiculopathy until April 2002.  At 
that time, two private physicians diagnosed the veteran with 
cervical root lesion and radiculopathy.  While he testified 
during his DRO hearing that he was diagnosed with 
radiculopathy in 1997, the evidence does not support this 
claim.  Moreover, he complained of numbness during a VA 
examination conducted in August 1997; however, an MRI was and 
did not reflect any findings indicative of radiculopathy.  
Additionally, a nerve conduction study of the veteran's upper 
extremities in October 2000 found no evidence of 
radiculopathy.  

While the veteran has indicated that he had experienced 
symptoms related to cervical radiculopathy since ACDUTRA in 
1996, the Board places greater probative value on the 
medically-confirmed absence of cervical radiculopathy until 
2002.  This multi-year gap, in the absence of confirmatory 
evidence showing continuity of such symptoms, does not 
support the veteran's assertions that he has experienced this 
disorder since active duty. 

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed 
cervical radiculopathy since active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. at 470.  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

To the extent that the veteran has claimed on-going symptoms 
since his injury during ACDUTRA, his statement is competent.  
However, his statements are unsupported by contemporaneous 
records, including post-service private records and VA 
examinations showing diagnosis of radiculopathy, despite his 
complaints, for many years after discharge.  The Board finds 
this evidence more probative than his unsupported report of 
continuity.  

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and ACDUTRA.  In 
this regard, the Board acknowledges an April 2002 report 
finding that the veteran's cervical radiculopathies are a 
direct consequence of the 1996 accident during ACDUTRA.  
However, the Board places less probative value on the opinion 
for several reasons.  

First, the opinion was arrived at based solely on the 
veteran's recollection of the back injury that occurred 
during ACDUTRA and his claim of continuity.  However, a 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Moreover, the veteran's reported history of continuity is not 
otherwise supported by the evidence of record as discussed 
above.  Therefore, the physician's reliance on such history 
lessens the probative value of his conclusions.  Further, his 
opinion did not account for the long absence of any 
documented nerve lesion or radiculopathy findings, despite 
diagnostic testing, following the veteran's separation from 
ACDUTRA.  Therefore, the Board finds that private opinion to 
be of lesser probative value.

On the other hand, the veteran underwent a VA examination in 
August 2002 to specifically address the issue.  After a 
through review of the claims file, service medical records, 
and physical examination, a VA examiner in August 2002 
concluded that the veteran's diagnosed radiculopathies are 
not related to the initial injury in service.  The examiner 
reasoned that because the tests conducted prior to April 2002 
were negative for radiculopathy, any radiculopathy found in 
April 2002 was the result of the natural aging process.  

This opinion was further confirmed in a subsequent VA 
examination in May 2005, which concluded that the veteran's 
current C6 nerve root lesion and left C6 cervical 
radiculopathy was not at least as likely as not the result 
of/or the consequence of the same injury sustained in May 
1996 or the result of his service-connected left cervical 
myositis.  

The Board acknowledges a VA examiner's opinion in October 
2005 that indicated the veteran's left C6 root lesion was 
caused by or a result of his service injury; however, two 
months later, in December 2005, that same examiner opined 
that the veteran's C6 radiculopathy is not as least as likely 
was not caused by or result of event that occurred during 
active military service.  The finding in December 2005 was 
made after reviewing the veteran's claims file, service 
medical records, and the two prior VA examinations indicated 
above.  

Because the later opinion and the previous VA opinions dated 
in August 2002 and May 2005 were offered following a review 
of the claims file and after objective examination of the 
veteran, they are found to be highly probative.

In addition, the Board has considered the veteran's 
statements and sworn testimony asserting a relationship 
between his current cervical radiculopathy and ACDUTRA.  As 
stated above, while the veteran is competent to report 
symptoms, he is not competent to offer opinions on medical 
diagnosis or causation. See Layno v. Brown, 6 Vet. App. at 
470; Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

The Board has also considered whether the veteran's cervical 
radiculopathy is proximately due to or the result of his 
service-connected cervical myositis.  However, as indicated 
above, multiple VA examiners have concluded that the 
veteran's cervical radiculopathy is less likely than not 
secondary to his cervical myositis disability.  Moreover, 
these opinions are found to be highly probative.   

The veteran himself believes that his radiculopathy is 
proximately due to or the result of his service-connected 
cervical myositis.  However, as mentioned above he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's currently-diagnosed cervical radiculopathy was 
incurred in ACDUTRA.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).	

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a April 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted private treatment records, copies of service 
medical records, and was provided an opportunity to set forth 
his contentions during the hearing before a DRO.  In 
addition, he was afforded VA medical examinations in May 
2004, May 2005, October 2005, and a follow-up medical opinion 
in December 2005.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for cervical radiculopathy is denied.


REMAND

As stated above, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the record reflects that there are 
outstanding post-service private treatment records.  
Specifically, during a VA examination in May 2005, the 
veteran reported that he has received treatment for his back 
from his private physician and Metropolitan Private Hospital.  
He also made a similar comment at his hearing in April 2005 
when he testified that he has received injections from his 
private physician and Metropolitan Hospital.  

While treatment records from several physicians are of 
record, these records are dated in 2000 through 2002.  
Moreover, the last record in the file from Metropolitan 
Hospital is from January 2002.  Therefore, the entirety of 
the veteran's treatment records is not associated with the 
claims file.  

Because the Board has identified potentially outstanding 
records pertinent to the veteran's claim, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the his claim.  38 U.S.C.A. § 5103A(b).

Additionally, the statement of the case (SOC) of record, 
dated in December 2005, includes regulations that were 
outdated at the time the veteran filed his March 2004 claim 
and moreover, the evidence does not indicate that the RO 
considered the updated version of the regulations pertaining 
to general rating formula for diseases and injuries of the 
spine when adjudicating the claim.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  For these reasons, 
additional development is also needed.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a fully-compliant VCAA notice 
letter in accordance with the elements 
outlined in Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 
2008).   

2.  Contact the veteran to obtain the 
names, addresses, and dates of treatment 
by all health care providers who have 
treated him for his cervical spine 
disability, to include treatment 
provided by Metropolitan Private 
Hospital.  If a signed release is 
received, attempt to acquire those 
records.  Any negative search result 
from the record holder should also be 
indicated in the veteran's claims 
folder.  

3.  Make arrangements with the 
appropriate medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature and 
extent of his service-connected cervical 
spine disability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
period for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


